         Case 2:21-cv-00138-LMA Document 10 Filed 04/19/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA


JAMES MAGEE,                          §
                                      §
       Petitioner,                    §
                                      §       Civil Action No. 21-138
VS.                                   §
                                      §       This is a capital case
DARREL VANNOY, Warden,                §
Louisiana State Penitentiary          §
Angola, Louisiana.                    §
                                      §
               Respondent.            §


                           PETITIONER’S MOTION TO DISMISS

       COMES NOW, undersigned counsel, who hereby move to dismiss Mr. James Magee’s

capital federal habeas corpus proceeding as moot. Undersigned counsel has contacted counsel

for the Respondent, and he has indicated that he does not oppose this motion. In support,

counsel respectfully represents the following.

1.     Mr. Magee’s capital federal habeas corpus proceeding was docketed in this Court on

January 22, 2021.

2.     Mr. Magee unexpectedly died on March 20, 2021.

3.     Mr. Magee’s capital federal habeas corpus proceeding is moot. See 28 U.S.C. § 2254(a);

Murphy v. Hunt, 455 U.S. 478, 481 (1984) (a case becomes moot when “the issues presented are

no longer ‘live’ or the parties lack a legally cognizable interest in the outcome”) (quotation and

citation omitted); North Carolina v. Rice, 404 U.S. 244, 246 (1971) (federal courts are “without

power to decide questions that cannot affect the rights of the litigants before them”) (quotation

and citation omitted).


                                                 1
         Case 2:21-cv-00138-LMA Document 10 Filed 04/19/21 Page 2 of 3




       WHEREFORE undersigned counsel hereby move that Mr. Magees’s capital federal

habeas corpus proceeding be dismissed as moot.


                                   Respectfully submitted,




                                   Shawn Nolan, PA Bar No. 56535
                                   Chief, Capital Habeas Unit
                                   Federal Community Defender Office
                                   for the Eastern District of Pennsylvania
                                   601 Walnut Street, Suite 545 West
                                   Philadelphia, PA 19106
                                   (215) 928-0520
                                   Shawn_Nolan@fd.org

                                   /s/ D. Aaron Novod
                                   D. Aaron Novod, LA Bar No. 31275
                                   Law Office of D. Aaron Novod
                                   P.O. Box 740985
                                   New Orleans, LA 70174
                                   Telephone: (504) 913-3746
                                   Facsimile: (347) 344-6222
                                   aaron.novod.esq@gmail.com




                                             2
         Case 2:21-cv-00138-LMA Document 10 Filed 04/19/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on Matthew Caplan, Assistant District

Attorney, 22nd Judicial District Court, 701 N Columbia Street, Covington, LA 70433, by U.S.

mail on April 19, 2021.

                                                   /s/ D. Aaron Novod
                                                   D. Aaron Novod




                                              3
